Exhibit 10.55

SEVERANCE AGREEMENT AND GENERAL RELEASE

This Severance Agreement and Mutual Release (“Severance Agreement”) is made by
and between Dallas G, Caudle, Jr., Internal Loan Review Manager/Rutherford
County Market President (hereinafter “Mr. Caudle”) and Franklin Synergy Bank, a
Tennessee banking holding company corporation (hereinafter the “Bank”) (and
Mr. Caudle and Bank sometimes hereinafter collectively referred to as the
“Parties”).

WHEREAS, Mr. Caudle has been an employee of the Bank pursuant to which Mr.
Caudle has served as the [position] of the Bank;

WHEREAS, the Bank and Mr. Caudle are parties to that certain Confidentiality,
Non-Competition and Non-solicitation Agreement dated July 1, 2014 (the
“Non-Compete Agreement”) pursuant to which the Bank and Mr. Caudle have certain
obligations to each other following Mr. Caudle’s separation from employment with
the Bank;

WHEREAS, Mr. Caudle desires to voluntarily resign his employment to retire; and

WHEREAS the Bank wishes to accept Mr. Caudle’s retirement and resolve any and
all issues surrounding the termination of Mr. Caudle’s employment with the Bank
in this Severance Agreement.

NOW, THEREFORE, in consideration of the foregoing promises and the terms stated
herein, it is mutually agreed between the parties as follows:

1. Separation From Employment. Mr. Caudle’s separation from employment with the
Bank is effective on January 15, 2019 (the “Separation Date”), and all
obligations between the parties under the Employment Agreement and the
Non-Competition Agreement subsequent to Mr. Caudle’s separation will be
calculated, applied and interpreted based upon such Separation Date.

2. Cessation of Regular Compensation. The Company will pay Mr. Caudle all earned
wages up to his Separation Date, and all accrued but unused paid time off, but
excluding unused “banked” time (as that term is used in the Bank’s employment
policies). These wages and paid time off payments will be paid through the
normal payroll processes, including tax withholding. Except as provided in
Section 5 (a) of the Non-Competition Agreement, Mr. Caudle shall not be entitled
to any additional compensation from the Bank from and after the Separation Date
under the Employment Agreement.

3. Non-Compete Agreement. Mr. Caudle’s obligations under Section 4 of the
Non-Competition Agreement shall continue until the one year anniversary of
Mr. Caudle’s Separation Date. The Company’s obligations to Mr. Caudle pursuant
to Section 5 (a) of the Non-Compete Agreement shall continue for the period
provided therein so long as Mr. Caudle is not in violation of his obligations
under Section 4 of the Non-Compete Agreement; provided, it is understood that
the sole payment that the Bank is obligated to pay to Mr. Caudle under the
Non-Compete Agreement is the payment referenced in Paragraph 4 herein. For
purposes of paragraphs 3 and 4 hereof, Sections 4 and 5 of the Non-Competition
Agreement are incorporated herein in their entirety by reference.

 

1

4. Total Severance Payment. In consideration for Mr. Caudle’s obligations under
the Non-Competition Agreement, the Company shall pay Mr. Caudle twelve
(12) months of Mr. Caudle’s current base pay of $200,000 less applicable taxes
and withholdings. The severance amount less the deductions noted above will be
payable to Mr. Caudle in equal bi-monthly installments of $8,333,33 on the 15th
day and the last day of each calendar month commencing January 31, 2019.
Additionally, the Company shall pay Mr. Caudle one (1) times the average cash
incentive bonus based on the last three (3) years averaged cash incentive bonus
pay (which is equal to a total of $5,934.25 less applicable taxes and
withholdings) and will be paid in equal bi-monthly installments of $247,26 on
the 15th day of the month and the last day of each month beginning on the next
regular pay date following Mr. Caudle’s termination of employment;

5. Treatment of Stock Options and Restricted Stock. As a result of Mr. Caudle’s
retirement, any unvested awards of options, restricted stock, stock appreciation
rights, or other forms of equity compensation or awards shall become fully
vested as of Mr. Caudle’s Separation Date regardless of the terms of the 2017
Omnibus Equity Incentive Plan and any Awards and Award Notices (as defined in
such plan), and any other documents and plans pursuant to which such award of
equity compensation was awarded. Except as described in this Paragraph 4, the
Bank has no other payment obligations to Mr. Caudle under the Employment
Agreement Non-Compete Agreement or otherwise.

6. Termination of AH Fringe Benefits at Separation Date. Mr. Caudle’s coverage
under the Bank’s group insurance programs, including medical, dental, vision
with cease on January 31, 2019; short term disability, long term disability,
executive life and other employee benefit programs will cease as of the
Separation Date. Mr. Caudle shall be eligible to continue health insurance
coverage for himself and his family through COBRA for as long as otherwise
provided under COBRA, and subject to Mr. Caudle’s payment of any required
premiums.

7. Release of Age and All Other Claims: Mr. Caudle agrees not to file, pursue or
prosecute any suit, charge, complaint, action or claim of any nature whatsoever
arising out of Mr. Caudle’s employment with the Bank, its subsidiaries, parent
companies, and affiliated companies, or Mr. Caudle’s separation from such
employment. Mr. Caudle further hereby individually and collectively, for
himself, his estate, agents, attorneys, successors, heirs, executors,
administrators, insurers and assignees, irrevocably and unconditionally release
and discharge the Bank and its respective related subsidiaries, parent
companies, and their respective agents, directors, parent corporations, sister
corporations, subsidiary corporations, affiliates, officers, employees,
representatives, attorneys, insurers, predecessors and successors (hereinafter
collectively referred to as “the Releasees”) from any and all actions, causes of
action, suits, debts, charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages and expenses (including attorney’s
fees and cost actually incurred) of any nature whatsoever, in law or equity,
whether known or unknown, which Mr. Caudle ever had, or may have had, against
Releasees since the beginning of time to the execution of this Severance
Agreement.

 

2

Claims being released under this Severance Agreement include, but are not
limited to, any and all claims against the Releasees arising under any federal,
state, or local statutes, ordinances, resolutions, regulations, constitutional
provisions and/or common law(s), from any and all actions, causes of action,
lawsuits, debts, charges, complaints, liabilities, obligations, promises,
agreements, controversies, damages and expenses of any and every nature
whatsoever, both legal and equitable, whether known or unknown, which Mr. Caudle
had, has ever had, now has or may have against the Releasees as of the date of
execution of this Agreement, including, but not limited to:

(i) any and all claims which were, or could have been, asserted in any lawsuit
or administrative action or proceeding;

(ii) any and all claims arising out of Mr. Caudle’s employment by the Releasees
and Mr. Caudle’s separation from that employment;

(iii) any and all claims of discrimination or retaliation arising under local,
state or federal law including, but not limited to, Title VII of the Civil
Rights Act of 1964; 42 U.S.C. §§ 1981,1981 A, 1983 and 1985; the Age
Discrimination in Employment Act; the Americans With Disabilities Act; the
Federal Rehabilitation Act of 1973; the Older Workers Benefit Protection Act;
the Family and Medical Leave Act of 1993; the Genetic Information
Nondiscrimination Act; the Employee Retirement Income Security Act of 1974;
Executive Order 11246; the Tennessee Human Rights Act; each, as amended, and all
other such similar statutes, city or county ordinances or resolutions and
applicable anti-discrimination laws;

(iv) any and all tort claims including, but not limited to, claims of wrongful
termination, constructive discharge, defamation, invasion of privacy,
interference with contract, interference with prospective economic advantage,
and intentional or negligent infliction of emotional distress and outrage;

(v) any and all contract claims whether express or implied;

(vi) any and all claims for unpaid benefits or entitlements asserted under any
Company plan, policy, benefits offering or program except any vested retirement
or pension benefits, if any, or as otherwise required by law or preserved in
this Severance Agreement; and

(vii) any and all claims for attorneys’ fees, interest, costs, injunctive relief
or reinstatement to which Mr. Caudle is, claims to be or may be, entitled.

8. Agreement Not to Sue: In consideration of the Company’s promises, payments
and other consideration contained herein, Mr. Caudle hereby further agrees that
if any claim referenced herein is filed, pursued, or otherwise prosecuted by
Mr. Caudle, individually or collectively, or by any persons or entities, by or
through him or on his behalf, individually or collectively, Mr. Caudle waives
his rights to relief from such claim, including the right to attorneys’ fees,
costs and any and all other relief whether legal or equitable, sought in such
claim, and agrees to indemnify and hold Releasees harmless from such claim,
including attorneys’ fees and costs. If Mr. Caudle violates this Severance
Agreement by suing the Bank or the Releasees, Mr. Caudle agrees that he will pay
all costs and expenses of defending against the suit incurred by the Bank or the
Releasees. Nothing in this Section 7 will prevent Mr. Caudle from bringing
claims against the Bank arising out of a breach of this Agreement.

 

3

9. Absence of Claims. Mr. Caudle also acknowledges, represents and warrants that
he has not filed or assigned any claims, charges, complaints, or grievances
against the Bank.

10. No Unreimbursed Expenses. Mr. Caudle has no outstanding business expenses
which he has incurred on behalf of the Bank, and has been fully reimbursed for
any previously submitted expenses.

11. Return of Property: Mr. Caudle further acknowledges and agrees that he shall
return to the Bank, or its appropriate related and/or subsidiary companies, any
and all the Bank property, including but not limited to, keys to the Bank
properties, passwords, electronic passwords, documents, handbooks, policies and
procedures, client lists, personnel ID’s, all written or electronically recorded
materials that Mr. Caudle has in his possession or control concerning
information that relates to the business of the Bank, including without
limitation, all financial information, budgets, projections, personnel
information, insurance records, information relating to any lawsuits, customer
information, and all summaries, extracts and notes relating thereto. In
addition, Mr. Caudle agrees that neither he nor his attorneys or other agents
will keep any originals or copies of the foregoing retained or acquired by
Mr. Caudle during or following Mr. Caudle’s employment with the Bank. Mr. Caudle
further acknowledges that he will not destroy any information in his custody or
possession relating to or belonging to the Bank.

12. Non-Disparagement: In consideration of the Company’s promises, payments and
other consideration contained herein, Mr. Caudle further agrees he will not do
or say anything that would have the effect of diminishing or damaging the
goodwill and good reputation of the Bank, its related or subsidiary companies,
officers, directors, employees, or the Bank’s products and services.

13. Cooperation: In consideration of the Company’s promises, payments and other
consideration contained herein, Mr. Caudle agrees to cooperate fully and assist
the Bank in connection with any current or subsequent legal, administrative or
regulatory matter or other proceedings involving the Bank.

14. Advice to Seek Counsel/Time to Consider: Mr. Caudle further acknowledges
that the Bank has advised Mr. Caudle that he may consult an attorney of
Mr. Caudle’s choosing, at his own expense and that he has been given at least
twenty-one (21) calendar days to consider the terms of this Severance Agreement.

15. Revocation Period: Mr. Caudle acknowledges that he has been advised that he
may revoke this Severance Agreement at any time during a period of seven
(7) calendar days following Mr. Caudle’s execution of it, by notifying the Bank
both via email copy and by overnight mail, of his intent to do so. Any
revocation must be in writing and received by the Bank by the close of business
(5:00 p.m. Central time) of the 7th day after Mr. Caudle has signed the
Severance Agreement. As of the close of business of the 7th day, if Mr. Caudle
has not previously revoked this Severance Agreement or the waiver of claims
contained therein, it will be effective and enforceable.

 

4

16. No Admission of Wrongdoing. It is understood and agreed that this Severance
Agreement does not and shall not constitute an admission by the Bank or
Mr. Caudle that it or he has violated any law or any right of the other.

17. Confidentiality. In consideration of the Company’s promises, payments and
other consideration contained herein, Mr. Caudle agrees to hold this Agreement
and its terms in confidence and not to disclose or discuss the existence of this
Agreement or its contents with anyone, including employees of the Bank and its
affiliates, except his attorneys and immediate family members.

18. Severability/Enforcement: Should this Severance Agreement be held invalid or
unenforceable, (in whole or in part), with respect to any particular claims or
circumstances, it shall remain fully valid and enforceable as to all other
claims and circumstances. As to any actions or claims which would be released
because of the invalidity or unenforceability of this Severance Agreement and
Mutual Release, it is agreed that all monies paid hereunder to Mr. Caudle be
returned with interest at ten percent (10%) per annum as a prerequisite to
bringing or asserting any such claims.

19. Applicable Law: This Severance Agreement shall be construed in accordance
with the laws of the State of Tennessee, and its terms shall in all cases be
interpreted as a whole, according to its fair meaning, and not strictly for or
against either of the Bank or Mr. Caudle.

20. Whole Agreement: The Parties further agree that this Severance Agreement
sets forth the entire agreement between the Parties hereto and fully supersedes
any and all prior agreements or understandings between them which have not been
fully incorporated by reference into this document. This Severance Agreement may
be amended or superseded only by a subsequent writing executed by all Parties.

21. Knowing and Voluntary Agreement: The Parties represent and certify that they
have carefully read and fully understand all of the provisions of this Severance
Agreement, that they have had ample and adequate opportunity to thoroughly
discuss all aspects of this Severance Agreement with legal counsel of their own
choosing, that they are voluntarily entering into this Severance Agreement and
that no representations have been made other than those set forth explicitly
herein.

22. Internal Revenue Code Section 409A: the Bank intends that if any payments
and benefits are provided under this Severance Agreement they shall either be
exempt from the application of, or comply with, the requirements of Code
Section 409A. The Severance Agreement shall be construed in a manner that
supports the Bank’s intent to be exempt from or comply with Code Section 409A.
Notwithstanding anything in the Severance Agreement to the contrary, the Bank
may amend the Severance Agreement, to take effect retroactively or otherwise, as
deemed necessary or advisable for the purpose of remaining exempt from or
complying with the requirements of Code Section 409A, provided however that any
such amendment will not otherwise modify the material financial terms of this
Severance Agreement. Whenever payments under the Severance Agreement are to be
made in installments, each such installment shall be deemed to be a separate
payment for purposes of Code Section 409A. Further, (a) in the event that Code
Section 409A requires that any special terms, provisions or

 

5

conditions be included in this Severance Agreement, then such terms, provisions
and conditions shall, to the extent practicable, be deemed to be made a part of
this Severance Agreement, and (b) terms used in this Severance Agreement shall
be construed in accordance with Code Section 409A if and to the extent required.
Further, in the event that this Severance Agreement or any benefit thereunder
shall be deemed not to comply with Code Section 409A, then neither the Bank, its
Board, its officers, its employees, any of the Bank’s committees nor its or
their designees or agents shall be liable to Mr. Caudle or other persons for
actions, decisions or determinations made in good faith. If this provision
prevents the payment or distribution of any non-exempt deferred compensation,
such payment or distribution shall be made on the date, if any, on which an
event occurs that constitutes a Code Section 409A-compliant “separation from
service.” Finally, neither the Bank nor Mr. Caudle shall accelerate the timing
of any payment to be made under this Severance Agreement, and neither may defer
any payment to a future date, except as may be expressly permitted by
regulations issued under IRS Code Section 409A.

(Signature page follows)

I UNDERSTAND AND AGREE THAT THIS SEVERANCE AGREEMENT CONSTITUTES A FULL AND
FINAL RELEASE OF ALL CLAIMS, INCLUDING KNOWN AND UNKNOWN CLAIMS, WHICH I MIGHT
HAVE AS OF THIS DATE.

 

/s/ Dallas G. Caudle Dallas G. Caudle, Jr. Date:   1-7-2019

FRANKLIN SYNERGY BANK

 

By:   /s/ Jan Carlson Date:   3/13/19

 

6